Citation Nr: 1509275	
Decision Date: 03/03/15    Archive Date: 03/17/15

DOCKET NO.  10-28 434	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

John Francis, Counsel 







INTRODUCTION

The Veteran served on active duty from July 1957 to April 1960 and from March 1961 to May 1977. 

This appeal comes before the Board of Veterans' Appeals (Board) from a December 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina that, in part, denied a TDIU. 

In a June 2010 substantive appeal, the Veteran requested a hearing before the Board.  A hearing was scheduled in October 2011, but the Veteran withdrew the request in writing in September 2011.  38 C.F.R. § 20.704 (c) (2014).  

In July 2013, the Board reopened claims for service connection for heart and sinus disorders and remanded those claims and claims for an initial rating in excess of 40 percent for residual of prostate cancer and for a TIUD for further development.  

In December 2013, the RO granted service connection for sinusitis; therefore, this issue is no longer on appeal.  

In June 2013, a Deputy Vice Chairman of the Board granted a motion to advance the appeal on the docket pursuant to 38 C.F.R. § 20.900(c) (2014).  38 U.S.C.A. § 7107(a)(2) (West 2014).

In March 2014, the Board denied service connection for heart disorder and for an initial rating in excess of 40 percent for residuals of prostate cancer.  Therefore, these issues are no longer on appeal.  The Board again remanded the claim for a TDIU for further development.  

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.  

In a February 2015 Informal Hearing Presentation, the Veteran's representative raised the issues of reopening claims for service connection for a heart disorder and hypertension, and for service connection for back pain, dizziness, gastrointestinal reflux disease, and general arthritis.  These issues have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).


FINDINGS OF FACT

1.  The Veteran has the following service-connected disabilities: posttraumatic stress disorder (PTSD), rated as 50 percent disabling; bilateral hearing loss rated as 50 percent disabling; residuals of prostate cancer, rated as 40 percent disabling; degenerative disc disease of the cervical spine, rated as 20 percent disabling; arthritis and impingement syndrome of the right and left shoulders and tinnitus, each rated as 10 percent disabling; sinusitis and erectile dysfunction, rated as noncompensable; and special monthly compensation for loss of use of a creative organ.  

2.  The most competent, credible, and probative evidence of record demonstrates that the Veteran's service-connected disabilities, alone or in combination, are not of such nature and severity as to prevent him from securing or following all forms of substantially gainful employment consistent with his education and experience.


CONCLUSION OF LAW

The criteria for a total disability rating based on individual unemployability are not met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014). 

Upon receipt of a complete or substantially complete application for benefits, VA must notify the claimant of the following: (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

In rating cases, a claimant must be provided with information pertaining to assignment of disability ratings (to include the rating criteria for all higher ratings for a disability), as well as information regarding the effective date that may be assigned.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

In April and October 2009, the RO provided notices that explained the general criteria for assignment of ratings and effective dates and that evidence of impairment of occupation was relevant and would be considered.  The notices also explained the Veteran's and VA's respective responsibilities to obtain relevant evidence.  Although the notices did not provide the statutory criteria for entitlement to a TDIU on a schedular basis, the Veteran met those requirements prior to submission of his claim.  Moreover, as neither the Veteran nor his service representative has alleged any error in not receiving a fully compliant notice, the Board finds that any failure to provide such notice is harmless.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); see also Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), rev'd sub nom., Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (discussing harmless error).

The Board also finds that VA has complied with the duty to assist by aiding the Veteran in obtaining evidence.  All identified and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claims file.  The Veteran was provided VA examinations in September 2009, in August, September, and October 2013, and in August 2014.  The Veteran's VA Vocational Rehabilitation file has also been obtained that includes statements from the Veteran and evaluations by counselors of his capacity for education and future employment.  Accordingly, the Board finds that no further notice or assistance is needed.  

The Board remanded the claim in July 2013 and March 2014 to obtain additional VA medical opinions, finding on both occasions that the medical examinations and opinions were not adequate to decide the claim.  Additional examinations were provided in August 2014 and, as directed, additional VA outpatient treatment records and the Veteran's VA Vocational Rehabilitation files were obtained and associated with the claims file.  The Board now finds that the medical treatment records, examination reports, and education benefit records substantially comply with the Board's remand instructions and, in aggregate, are sufficient to decide the claim.  

The Veteran served as a U.S. Army infantryman, paratrooper, administrative specialist, and legal clerk that included combat service in the Republic of Vietnam in 1969 and 1971-72.  He retired from active service at the rank of Sergeant First Class or Platoon Sergeant.  He contended in March 2009 and July 2013 claims, a January 2010 notice of disagreement, and a June 2010 substantive appeal that his PTSD, hearing, and back disabilities, and the residuals of treatment for prostate cancer preclude all forms of employment except part time work as a criminal justice adjunct college professor.  In July 2013, he reported that he last worked full time in June 2000 and ceased part time work in July 2011.  

In order to establish entitlement to TDIU due to service- connected disabilities, there must be impairment so severe that it is impossible for the average person to follow a substantially gainful occupation.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  In reaching such a determination, the central inquiry is "whether the veteran's service connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to the veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to the impairment caused by non-service-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2006); Van Hoose v. Brown, 4 Vet. App. 361 (1993).

The regulatory scheme for a TDIU provides both objective and subjective criteria. Hatlestad, supra; VAOPGCPREC 75-91 (Dec. 27, 1991), 57 Fed. Reg. 2317 (1992).  The objective criteria, set forth at 38 C.F.R. § 3.340(a)(2), provide for a total rating when there is a single disability or a combination of disabilities that results in a 100 percent schedular evaluation.  

Total disability ratings for compensation may be assigned, in circumstances where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more with sufficient additional disability to bring the combined rating to 70 percent or more.  See 38 C.F.R. § 4.16(a).

In a related provision, 38 C.F.R. § 4.16(b) allows for a Veteran who does not meet the threshold requirements for the assignment of a total rating based on individual unemployability, but who is otherwise deemed by the Director of Compensation & Pension Services to be unable to secure and follow a substantially gainful occupation by reason of a service-connected disability or disabilities, to be rated totally disabled.  

As provided for in section 4.16(b), total disability ratings for compensation may be assigned on an extra-schedular basis when the schedular percentage threshold requirements set out in § 4.16(a) is not met.  The Board, however, does not have the authority to make such an assignment in the first instance.  Rather, the Board may only grant a total rating under section 4.16(b) after the issue of extra-schedular consideration has been first referred to and denied by VBA's Director of Compensation & Pension Services.  

It is important to note that the extra-schedular consideration given to claims under 38 C.F.R. § 4.16(b) is not governed by findings in Thun v. Peake, 22 Vet. App. 111 (2008).  The Court went to great lengths in its Thun decision to point out that the standards applied to claims under section 3.321(b)(1) and those applied under section 4.16(b) are separate and distinct.  See Thun, 22 Vet. App. at 117.  Additional discussion concerning the distinctions between the standard for referral of a claim for extra-schedular consideration under 38 C.F.R. § 3.321(b)(1) and 38 C.F.R. § 4.16(b) may be found in Kellar v. Brown, 6 Vet. App. 157, 162 (1994).

As the Veteran met the statutory criteria for a TDIU, the issue then is whether the veteran's service connected disability precludes him from engaging in substantially gainful employment (i.e., work which is more than marginal, that permits the individual to earn a "living wage").  Moore v. Derwinski, 1 Vet. App. 356 (1991).  For a veteran to prevail on a claim for a TDIU rating, the record must reflect some factor, which takes this case outside the norm.  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).  VA has defined "substantially gainful employment" in the Adjudication and Procedural Manual as "employment at which nondisabled individuals earn their livelihood with earnings comparable to the particular occupation in the community where the veteran resides."  See Veterans Benefits Manual, M21-1 MR IV.ii.2.F.24.d. 

The Board must weigh any competent lay evidence and to make a credibility determination.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); see also Layno, supra.  The credibility of lay evidence may not be refuted solely by the absence of corroborating contemporaneous medical evidence, but it is a factor.  Davidson v. Shinseki, 581 F.3d at 1313, 1316 (Fed.Cir. 2009).  Other credibility factors are the lapse of time in recollecting events attested to, prior conflicting statements as opposed to consistency with other statements and evidence, internal consistency, facial plausibility, bias, interest, the length of time between alleged incurrence of disability and the earliest or first corroborating medical or lay evidence thereof, and statements given during treatment (which are usually given greater probative weight, particularly if close in time to the onset thereof).  

In a TDIU determination, VA's duty to assist does not require obtaining a single medical opinion regarding the combined impact of all service-connected disabilities.  Geib v. Shinseki, 733 F.3d 1350 (Fed. Cir. 2013); see also Smith v. Shinseki, 647 F.3d 1380, 1385-86 (Fed. Cir. 2011).  The Federal Circuit explained further that the applicable regulations place responsibility for the ultimate TDIU determination on VA, not a medical examiner, meaning that the ultimate issue of whether TDIU should be awarded is not a medical issue, but is a determination for the adjudicator.  See Id.  
	
When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The RO received the Veteran's claim for a TDIU in March 2009.  Prior to this date and for the entire period of this appeal, the Veteran had the following service-connected disabilities: PTSD, rated as 50 percent disabling; bilateral hearing loss rated as 50 percent disabling; residuals of prostate cancer, rated as 40 percent disabling; degenerative disc disease of the cervical spine, rated as 20 percent disabling; arthritis and impingement syndrome of the right and left shoulders and tinnitus, each rated as 10 percent disabling; sinusitis and erectile dysfunction, rated as noncompensable; and special monthly compensation for loss of use of a creative organ.  

In addition to military experience as a senior noncommissioned officer, the Veteran reported working as a law enforcement officer and as a military housing administrator.  In a January 1997 statement, however, the Veteran reported that he had been fired on two occasions from federal employment.  The Veteran reported to several clinicians and in VA claims that he earned bachelors and master's degrees in sociology and criminal justice.  In April 2009, the Veteran's college employer reported that the Veteran had been working part time approximately 18 hours per week as an adjunct professor with no known accommodations for disability.  

The Board will first assess the VA and private medical records of examination and treatment for the disabilities.

Regarding the severity of his PTSD, the Veteran reported in a December 2008 statement that he experienced nightmares, lost sleep, panic attacks, lack of anger control, hypervigilance, avoidance behaviors, and severed social connections.  He noted that he had to force himself to teach classes and had no patience with students.  He acknowledged that he communicated better with a computer keyboard than face to face.  The same month, a VA psychologist noted the similar symptoms and additionally noted deficits in concentration and memory and depression with low energy and motivation.  The Veteran reported that he had previously participated in therapy but found it to be unhelpful.  The psychologist diagnosed PTSD and depression and noted that the Veteran was socially and occupationally "considerably impaired."  VA outpatient primary care records show prescriptions for anti-depressive medications but no ongoing psychiatric therapy.  

In October 2013, another VA psychologist noted a review of the claims file including the 2008 examination and noted the same symptoms and diagnoses.  The Veteran reported being socially withdrawn and had continued problems with irritability and lack of anger control.  He reported that he no longer taught classes but spend most of his time in the woods, yard, or on a computer.  He did report a good relationship with his spouse and daughter.  The psychologist assessed the Veteran has presenting moderate occupational and social impairment with no significant increase in symptoms since 2008 but did not directly address employability.  As directed by the Board in a March 2014 remand, the Veteran was again examined in August 2014 by a different psychologist who noted the same symptoms as reported by the Veteran.  The psychologist also noted coherent and goal directed speech and no thought disorder.  This examiner found that the Veteran had "significant symptoms of PTSD" but that the symptoms alone did not prevent employment of some kind of employment, although not in a traditional setting.  

The Veteran's bilateral hearing disability arose from his exposure to loud noise and explosions during service.  VA outpatient treatment records in September 2009 showed that the Veteran was deaf in the left ear and was provided a VA hearing aid for the right ear.  He also reported tinnitus that interfered with his speech.  The hearing acuity had not changed since 2006.  The Veteran was also prescribed ototoxic medications.  In an August 2014 audiometric examination, a VA audiologist noted the Veteran's report of problems hearing conversation even with the use of the hearing aid.  He also reported occasional left ear pain and dizziness.  However, outpatient VA primary care and private records are silent for symptoms or treatment for vertigo or any lay reports or medical findings associating this symptom with hearing loss caused by noise exposure.     

The Veteran's residuals of treatment for prostate cancer manifest as urinary and erectile dysfunction.  An attending private physician in August 2008 noted that the Veteran obtained an excellent result from radiation therapy following his cancer diagnosis and had no recurrence.  The physician prescribed medication for benign prostate hypertrophy with dysuria.  In September 2009, a VA physician noted the Veteran's report that he required no further cancer treatment but that he voided frequently during the day and two to three times during the night with no incontinence.  He was prescribed medication for erectile dysfunction.  The Veteran acknowledged that the symptoms did not interfere with his teaching occupation but that he worried about it and tired easily.  In August 2013, a VA physician noted the Veteran's reports of urinary leakage, occasional stool incontinence, and the use of absorbent materials that required changing two to four times per day.  The Veteran denied any recurrent infections.  The physician found that the disorders did not impair the Veteran's ability to work.  In August 2014, another VA physician examined the Veteran, noted the same urinary symptoms, and found that the residuals of the prostate treatment did not prevent working in physical or sedentary capacities in an environment with easy access to a restroom.  

The Veteran's service-connected orthopedic disabilities involve his cervical spine and bilateral shoulders arising from parachute jump injuries during active service.  In January 2009, a VA Advanced Practice Registered Nurse (APRN) noted a review of the claims file and the history of cervical spine disease.  The Veteran reported increasing neck pain radiating to the right shoulder with severe flare-ups that impaired sleeping, driving, dressing, bathing, and toileting.  However, the Veteran did not report that he was unable to drive safely or required the assistance of another person. The Veteran denied any effect on his occupation as a college professor.  On examination, the ARPN noted limited range of motion with pain and muscle spasms.  In September 2009, a VA physician noted the Veteran's report of bilateral shoulder pain with severe flare-ups and stiffness that interfered with sleep and limited overhead activity.  On examination, the Veteran had a reduced range of motion of both shoulders but was able to raise both arms above the shoulder level.  
In August 2013, another VA physician reviewed the record and found that the Veteran was capable of employment except for physical labor such as in roofing or masonry.  In August 2014, another VA physician again examined the cervical spine and bilateral shoulder disabilities and noted similar symptoms of daily pain, aggravated by extended sitting, standing, lifting and carrying.  The Veteran used medication for pain but had not undergone therapy or received recommendations for surgical intervention.  The physician found that the shoulder and spinal disabilities prevented work involving lifting and carrying over 20-40 pounds but did not have a significant impact on walking or standing.  

Regarding the Veteran's sinus disability, private primary care records show prescription sprays for nasal congestion.  An imaging study obtained in February 2009 incidental to a fall showed thickening of all maxillary sinuses.  In August 2013, a VA physician reviewed the claims file and noted the history of sinusitis and rhinitis.  The Veteran reported recurrent episodes of nasal congestion, discharge, crusting, and headaches that were not incapacitating or that required antibiotic treatment.  The physician found that the disability made focusing on tasks difficult.  
In August 2014, another VA physician noted the Veteran's report that his sinus disability did not affect his employability.  

Considering the lay and medical evidence, the Veteran's physical disabilities impair sleep, lifting, carrying, and overhead activities, preclude heavy physical labor, and require proximate restroom facilities.  This is consistent with his capacity to teach college courses.  The Veteran's PTSD disability impairs his sleep, focus, concentration and social interaction capabilities but not his communications, thought content, or computer skills.  The level of social and occupational impairment did not prevent teaching at least half-time through May 2011.  

However, a review of the Veteran's VA Vocational Rehabilitation education program file reveals a somewhat different disability picture.  

In September 2009, the Veteran applied for VA education benefits under the provisions of 38 U.S.C.A. Chapter 31.  He authorized VA to obtain school and employment records to assist him in an education program and search for gainful employment.  The same month, he was evaluated by a doctoral-level vocational and career counselor.  The counselor noted the Veteran's service connected disabilities and the Veteran's report that he had experience as a law enforcement officer and was currently teaching part time at a college.  He sought VA education services to optimize his employment capacity.  The Veteran reported that he had a valid driver's license and dependable transportation and that he could operate office equipment including his home computer and many software applications.  He reported earning a bachelors degree in sociology in 1977 and a master's degree in criminal justice in 1981 using VA education benefits.  The Veteran expressed the desire to attend law school and open his own law practice, but did not wish to work for another person.  The counselor noted the Veteran's report of nightmares, startle reaction, avoidance behavior, discomfort in groups, and problems with authority figures and that he used medication for depression without side effects that would interfere with training and gainful employment.  The Veteran reported that he was able to work a full 8 hour day that included walking and standing but not heavy lifting, climbing, working overhead, or operating heavy machinery.  

In March 2010, a VA case manager noted that the Veteran had a 90 percent disability rating and had a serious employment handicap, although also noting that current employment did not aggravate his disabilities.  The Veteran reported that although he currently only worked part time, he desired to work full time and could not do so without a doctoral degree.  The Veteran reported that working as a college professor was the best career because of autonomy and the opportunity to manage his PTSD symptoms.  The case manager found the Veteran entitled to VA Vocational Rehabilitation benefits.  

In April 2010, the Veteran submitted a four page statement of his educational and professional capacity and goals.  He noted that his health and lifestyle was a better measure of his functional capacity than his age and that his educational and teaching history demonstrated his ability to succeed in his desired program of obtaining a doctoral degree.  After his successful career in law enforcement, he noted that he was immediately hired as an instructor and worked all year, every year since that time. He contended that his PTSD symptoms did not interfere with his goals of teaching or consulting work which would be compatible with his high level of motivation and aversion to close supervision and authority in general.  He noted that his hearing disability would interfere with street police work but was a positive example in the classroom of a person who could overcome a disability.  He further noted, "I have ability, knowledge, resolve, patience, training, and experience but the lack of a Doctoral Degree has hindered my advancement and ability to achieve and arrive at my potential, i.e. full time professor in the criminal justice field." 

In April 2010, the Veteran was admitted to a three year doctoral level program in criminal justice at a university and began receiving VA funded tuition, subsistence stipends, study materials, and computer equipment.  He made satisfactory progress and took courses throughout the summer months.  The Veteran also participated in student conferences.  The program was extended for an additional 30 months in June 2011.  In June 2013, the Veteran participated in job-seeking counseling.  Education Award records show that he continued to receive benefits through March 2014.  He reported to a VA examiner in August 2014 that he had completed all the doctoral degree requirements except for the dissertation.  

The Board finds that the great weight of competent, credible, and probative evidence of record demonstrates that the Veteran's service-connected disabilities, alone or in combination, are not of such nature and severity as to prevent him from securing or following all forms of substantially gainful employment consistent with his education and experience.

The Veteran is competent to report on the nature and severity of all his service-connected disabilities.  His reports of his physical limitations are credible as they were accepted by clinicians and examiners and are consistent with clinical observations and imaging studies.  The Board may not consider a number of disorders raised by the Veteran's representative in the February 2015 brief such as heart disease, hypertension, gastrointestinal disorders, back, elbow, knee, and hip pain, and sleep apnea as these are not service-connected.  Nevertheless, the weight of lay and medical evidence regarding hearing, spinal, and shoulder disabilities demonstrates that the Veteran does not have the capacity for physical labor or work in a noise environment requiring the ability to hear alarms and understand oral instructions.  The Veteran is also precluded from working where restrooms are not easily accessible.  The Veteran is able to drive a personal automobile.

Notwithstanding the lay and medical evidence of symptoms of PTSD including nightmares, sleep interruption, lack of anger control, irritability, difficulty with social and supervisory interactions, the Board finds that these manifestations are not sufficiently severe as to preclude the Veteran from forms of employment consistent with his education and experience.  The Veteran's pursuit of a total rating since May 2009 is entirely inconsistent with his simultaneous and successful pursuit of a VA funded doctoral education program leading to full time employment.  Notably, the Veteran did not disclose his successful work in the education program to any of the medical examiners or to the RO adjudicators who did not acknowledge awareness of the on-going benefits that were completely contrary to the issue of entitlement to a TDIU.  

It is reasonable that the Veteran sought to advance his education and that he exerted considerable effort in achieving his employment goals.  Even if the Veteran has not yet been hired as a full time college professor, the demonstrated capacity to complete the education program shows that the Veteran is capable of many forms of educational or administrative endeavors including relationships with students and faculty colleagues.  He has the ability to study and digest complex material and communicate effectively including with competent computer skills.  The Board finds that it is disingenuous for the Veteran to, on the one hand,  strenuously contend that he is capable of this education program and follow-on employment, while on the other contending that he is incapable of all forms of substantially gainful employment.  The Veteran has clearly demonstrated in his own statements to VA counselors, his educational program accomplishments, and his stated intent to seek further work.  Therefore, entitlement to a TDIU or referral for consideration of a TDIU on an extra-schedular basis is not warranted.  

As the preponderance of the evidence is against this claim, the "benefit of the doubt" rule is not for application, and the Board must deny the claim.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

A total disability rating based on individual unemployability (TDIU) is denied.  



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals





Department of Veterans Affairs


